Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered April 18, 2007, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, assault in the third degree and menacing in the second degree, and sentencing him to an aggregate term of 2 to 6 years, unanimously affirmed.
*441The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The evidence supports the conclusion that defendant struck the victim with an object, and that the object was the handgun he had just displayed. Defendant’s acquittal of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur—Mazzarelli, J.E, Nardelli, Buckley, Acosta and DeGrasse, JJ.